Case 3:20-cv-01029-MMH-JBT Document 13 Filed 04/21/21 Page 1 of 3 PageID 89




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION

  RASHEED AKEEM BURLEY,

                    Plaintiff,

  v.                                          Case No. 3:20-cv-1029-MMH-JBT

  RED ROOF INN, et al.,

                   Defendants.
  _____________________________________/


                                    ORDER


        THIS CAUSE is before the Court on the Report and Recommendation

  (Dkt. No. 12; Report), entered by the Honorable Joel B. Toomey, United States

  Magistrate Judge, on March 31, 2021.          In the Report, Judge Toomey

  recommends that Plaintiff’s “Petition for Discretion of Affidavit of Indigency

  Application” (Dkt. No. 4; Motion), which this Court construes as a Motion to

  Proceed In Forma Pauperis, be denied and that the case be dismissed without

  prejudice. See Report at 1, 4. Plaintiff has failed to file objections to the

  Report, and the time for doing so has now passed.

        The Court “may accept, reject, or modify, in whole or in part, the finding

  or recommendations by the magistrate judge.” 28 U.S.C. § 636(b). If no specific

  objections to findings of facts are filed, the district court is not required to


                                        -1-
Case 3:20-cv-01029-MMH-JBT Document 13 Filed 04/21/21 Page 2 of 3 PageID 90




  conduct a de novo review of those findings. See Garvey v. Vaughn, 993 F.2d

  776, 779 n.9 (11th Cir. 1993); see also 28 U.S.C. § 636(b)(1). However, the

  district court must review legal conclusions de novo. See Cooper-Houston v.

  Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); United States v. Rice, No.

  2:07-mc-8-FtM-29SPC, 2007 WL 1428615, at *1 (M.D. Fla. May 14, 2007).

        Upon independent review of the file and for the reasons stated in the

  Magistrate Judge’s Report, the Court will accept and adopt the legal and

  factual conclusions recommended by the Magistrate Judge. Accordingly, it is

  hereby

        ORDERED:

        1. The Magistrate Judge’s Report and Recommendation (Dkt. No. 12) is

           ADOPTED as the opinion of the Court.

        2. Plaintiff’s “Petition for Discretion of Affidavit of Indigency

           Application” (Dkt. No. 4), which this Court construes as a Motion to

           Proceed In Forma Pauperis, is DENIED.

        3. This case is DISMISSED without prejudice.




                                        -2-
Case 3:20-cv-01029-MMH-JBT Document 13 Filed 04/21/21 Page 3 of 3 PageID 91




        4. The Clerk of Court is directed to terminate all pending motions and

           deadlines as moot and close the file.

        DONE AND ORDERED in Jacksonville, Florida, this 21st day of April,

        2021.




  ja

  Copies to:

  Counsel of Record
  Pro Se Party




                                        -3-
